Exhibit 10.42

WARRANT NO. 2018-1

NUMBER OF SHARES: 1,418,116

DATE OF ISSUANCE: March 5, 2018

(subject to adjustment hereunder)

EXPIRATION DATE: March 5, 2025

 

WARRANT TO PURCHASE SHARES
OF COMMON STOCK OF

VIEWRAY, INC.

This Warrant is issued to Strong Influence Limited, a British Virgin Islands
corporation, or its registered assigns (including any successors or assigns, the
“Purchaser”), pursuant to that certain Amended and Restated Securities Purchase
Agreement, dated as of March 5, 2018, among ViewRay, Inc., a Delaware
corporation (the “Company”), the Purchaser and Fosun International Limited, a
company organized under the laws of Hong Kong (the “Purchase Agreement”), and is
subject to the terms and conditions of the Purchase Agreement.

1.EXERCISE OF WARRANT.

(a)Number and Exercise Price of Warrant Shares; Expiration Date. Subject to the
terms and conditions set forth herein and set forth in the Purchase Agreement,
the Purchaser is entitled to purchase from the Company from time to time all or
any portion of 1,418,116 shares of the Company’s Common Stock, $0.01 par value
per share (the “Common Stock”) (as adjusted from time to time pursuant to the
provisions of this Warrant) (the “Warrant Shares”), at a purchase price of $8.31
per share (the “Exercise Price”), commencing on the date of issuance of this
Warrant through and including 5:00 p.m. New York City time on March 5, 2025 (the
“Expiration Date”) (subject to earlier termination of this Warrant as set forth
herein).

(b)Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section ‎1(a) above, the Purchaser may exercise this Warrant in
accordance with Section 6 hereof, at its option by either:

(1)wire transfer to the Company or cashier’s check drawn on a United States and
made payable to the order of the Company, or

(2)exercising of the right to credit the Exercise Price against the Fair Market
Value of the Warrant Shares (as defined below) at the time of exercise (the “Net
Exercise”) pursuant to Section ‎1(c).

Notwithstanding anything herein to the contrary, the Purchaser shall not be
required to physically surrender this Warrant to the Company until the Purchaser
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Purchaser shall surrender this
Warrant to the Company for cancellation not later than the close of business on
the day that is three (3) trading days after the date the final Notice of
Exercise is delivered to the Company. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased. The Purchaser and the Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases.

(c)Net Exercise. If the Company shall receive written notice from the Purchaser
at the time of exercise of this Warrant that the holder elects to Net Exercise
all or any portion of this Warrant, the Company shall deliver to such Purchaser
(without payment by the Purchaser of any exercise price in cash) that number of
Warrant Shares computed using the following formula:

[g201803121909295843763.jpg]



--------------------------------------------------------------------------------

Where

 

X =

The number of Warrant Shares to be issued to the Purchaser.

 

Y =

The number of Warrant Shares for which this Warrant may be exercised or, if only
a portion of the Warrant is being exercised, the number of Warrant Shares for
which such portion of this Warrant is being exercised (at the date of such
exercise).

 

A=

The Fair Market Value of one (1) share of Common Stock (at the date of such
calculation).

 

B =

The Exercise Price (as adjusted to the date of such calculations).

The “Fair Market Value” of one share of Common Stock shall mean (x) if the
Common Stock is traded on a securities exchange, the unweighted average of the
closing bid prices over the consecutive twenty (20) day period ending on the
date of exercise  or (y) if the Common Stock is traded over-the-counter, the
unweighted average of the closing bid and asked prices quoted on the over­
the-counter system over the consecutive twenty (20) day period ending on the
date of exercise; or, if fair market value cannot be calculated as of such date
on either of the foregoing bases, the price determined in good faith by the
Company’ s Board of Directors .

(d)Deemed Exercise. In the event that, immediately prior to the close of
business on the Expiration Date, the Fair Market Value of one share of Common
Stock (as determined in accordance with Section ‎1(c) above) is greater than the
then applicable Exercise Price, this Warrant shall be deemed to be automatically
exercised on a net exercise issue basis pursuant to Section ‎1(c) above, and the
Company shall deliver the applicable number of Warrant Shares to the Purchaser
pursuant to the provisions of Section ‎1(c) above and this Section l(d).

2.CERTAIN ADJUSTMENTS.

(a)Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

(1)Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the Date of Issuance but prior to the Expiration Date subdivide its
shares of capital stock of the same class as the Warrant Shares, by split-up or
otherwise , or combine such shares of capital stock, or issue additional shares
of capital stock as a dividend with respect to any shares of such capital stock,
the number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the Exercise Price payable per share, but the
aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section ‎2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.

(2)Reorganizations. In case of any reclassification, capital reorganization or
change in the capital stock of the Company (other than as a result of a
subdivision, combination or stock dividend provided for in Section ‎2(a)(1)
above) that occurs after the Date of Issuance, then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Purchaser, so that the Purchaser shall thereafter have
the right at any time prior to the expiration of this Warrant to purchase
(whether in cash or by Net Exercise), at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and/or
other securities or property (including, if applicable, cash) receivable in
connection with such reclassification, reorganization or change by a holder of
the same number and type of securities as were purchasable as Warrant Shares by
the Purchasers immediately prior to such reclassification, reorganization or
change. In any such case appropriate provisions shall be made with respect to
the rights and interest of the Purchaser so that the provisions

2



--------------------------------------------------------------------------------

hereof shall thereafter be applicable with respect to any shares of stock or
other securities or property deliverable upon exercise hereof, and appropriate
adjustments shall be made to the Exercise Price payable hereunder, provided the
aggregate Exercise Price shall remain the same (and, for the avoidance of doubt,
this Warrant shall be exclusively exercisable for such shares of stock and/or
other securities or property from and after the consummation of such
reclassification or other change in the capital stock of the Company).

(b)Notice to Holder. If, while this Warrant is outstanding, the
Company  declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary,  authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Change of
Control (as defined below) or  authorizes the voluntary dissolution, liquidation
or winding up of the affairs of the Company, then the Company shall deliver,
pursuant to and consistent with the second sentence of Section 11 hereof, to the
holder a notice in writing of such transaction at least 15 business days prior
to the applicable record or effective date on which a person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

(c)Calculations.  All calculations under this Section ‎2 shall be made to the
nearest cent or the nearest 1 / 100th of a share, as the case may be. For
purposes of this Section ‎2, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

(d)Treatment of Warrant upon a Change of Control.

(1)This Warrant will expire automatically immediately prior to the consummation
of a Change of Control.

(2)As used in this Warrant, a “Change of Control” shall mean  a merger or
consolidation of the Company with another corporation (other than a merger
effected exclusively for the purpose of changing the domicile of the
Company),  the sale, assignment, transfer, conveyance or other disposal of all
or substantially all of the properties or assets or all or a majority of the
outstanding voting shares of capital stock of the Company,  a purchase, tender
or exchange offer accepted by the holders of a majority of the outstanding
voting shares of capital stock of the Company, or  a “ person” or “group” (as
these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the “
beneficial owner” (as defined in Rule l3d-3 under the Exchange Act), directly or
indirectly at least a majority of the voting power of the capital stock of the
Company.  

3.NO FRACTIONAL SHARES. No fractional Warrant Shares or scrip representing
fractional shares of Common Stock will be issued upon exercise of this Warrant.
In lieu of any fractional shares of Common Stock which would otherwise be
issuable, the Company shall pay cash in an amount equal to the product of such
fractional share multiplied by the Fair Market Value of one Warrant Share.

4.NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant or any portion of
this Warrant, the Purchaser shall not have, nor exercise, any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or, except as otherwise set forth in this
Warrant, the right to receive any notice or other communication concerning the
business and affairs of the Company).

5.RESERVATION OF STOCK. The Company covenants that, during the period during
which this Warrant is exercisable, the Company will reserve from its authorized
and unissued Common Stock a sufficient number of shares of Common Stock (or
other securities, if applicable) to provide for the issuance of Warrant Shares
(or other securities) upon the exercise of this Warrant.

6.MECHANICS OF EXERCISE.

3



--------------------------------------------------------------------------------

(a)Delivery of Warrant Shares Upon Exercise. The provisions of the second
sentence of Section 11 hereof notwithstanding, this Warrant may be exercised by
the holder hereof, in whole or in part, by delivering to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered holder at the address of the holder appearing on the books of
the Company) a completed and duly executed copy of the Notice of Exercise in the
form attached hereto as Exhibit A by facsimile or e-mail attachment together
with payment in full of the Exercise Price (unless the holder has elected to Net
Exercise) then in effect with respect to the number of Warrant Shares as to
which the Warrant is being exercised. This Warrant shall be deemed to have been
exercised immediately upon the close of business on the date of its surrender
for exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of such shares of record as of the close of business on such date.
Warrant Shares purchased hereunder shall be transmitted without a restrictive
legend by the Company’s transfer agent to the holder by crediting the account of
the holder’s prime broker with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system if the Company is then a participant in such
system and either  there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by the holder
or  the shares are eligible for resale by the holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by book entry or
by physical delivery to the address specified by the holder in the Notice of
Exercise by the end of the day on the date that is three trading days from the
delivery to the Company of the Notice of Exercise and payment of the aggregate
Exercise Price (unless exercised by means of a Net Exercise pursuant to Section
‎1(c)). The Warrant Shares shall be deemed to have been issued, and the holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
(or by Net Exercise) and all taxes required to be paid by the holder, if any,
prior to the issuance of such shares, having been paid.

(b)Holder’s Exercise Limitations. A holder shall not have the right to exercise
this Warrant, pursuant to Section ‎1 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the holder (together with the holder’s affiliates, and any
other persons acting as a group together with the holder or any of the holder’s
affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
aggregate number of shares of Common Stock beneficially owned by the holder and
its affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this section, beneficial ownership shall be calculated
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder, it being acknowledged by the holder that the
Company is not representing to the holder that such calculation is in compliance
with Section 13(d) of the Exchange Act and the holder is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section ‎6(b) applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
the holder together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the holder, and the submission of
a Notice of Exercise shall be deemed to be the holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination and shall have no liability for exercise of the Warrant that are
not in compliance with the Beneficial Ownership Limitation. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section ‎6(b), in
determining the number of outstanding shares of Common Stock, a holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
request of a holder, the Company shall within three trading days confirm in
writing to the holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of

4



--------------------------------------------------------------------------------

securities of the Company, including this War rant, by the holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 19.9%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Purchaser shall have the right at any time to increase or decrease
the Beneficial Ownership Limitation provided herein (in no event to exceed
19.9%), provided that any such increase or decrease will not be effective until
the 61st day after such notice is delivered to the Company. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section ‎6(b) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

7.CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Purchaser a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.

8.REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement reasonably satisfactory inform and amount to the Company
or, in the case of any such mutilation, on surrender and cancellation of such
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.

9.TRADING DAYS. If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall be other than a day on
which the Common Stock is traded on the Nasdaq Global Market, or, if the Nasdaq
Global Market is not the principal trading market for the Common Stock, then on
the principal securities exchange or securities market on which the Common Stock
is then traded, then such action may be taken or such right may be exercised on
the next succeeding day on which the Common Stock is so  traded.

10.TRANSFERS; EXCHANGES.

(a)Subject to compliance with applicable federal and state securities laws, this
Warrant may be transferred by the Purchaser with respect to any or all of the
Warrant Shares for which such Warrant may be exercised hereunder. Upon a
transfer of this Warrant as an entirety by Purchaser, upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B duly completed and executed on behalf of the
Purchaser, the Company shall issue a new Warrant of the same denomination to the
assignee. Upon a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Purchaser, the Company
shall issue a new Warrant to the assignee, in such denomination as shall be
requested by the Purchaser, and shall issue to the Purchaser a new Warrant
covering the number of shares in respect of which this Warrant shall not have
been  transferred.

(b)This Warrant is exchangeable, without expense, at the option of the
Purchaser, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder.
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice signed by the Purchaser hereof specifying the
denominations in which new Warrants are to be issued to the Purchaser. The term
“Warrants” as used herein includes any warrants into which this Warrant may be
divided or exchanged.

11.MISCELLANEOUS. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of Delaware. All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so sent in the case of facsimile or
electronic mail transmission, or when so received in the case

5



--------------------------------------------------------------------------------

of mail or courier, and addressed as follows:  if to the Company, at 2 Thermo
Fisher Way, Oakwood Village, Ohio, Attention: Chief Financial Officer,
Facsimile: (800) 417- 3459, Email: abansal@viewray.com.com; with a copy to
(which shall not constitute notice) Davis Polk & Wardwell LLP, 1600 El Camino
Real, Menlo Park, California, Attention: Alan F. Denenberg, Facsimile: (650)
752-2111, E-Mail: alan.denenberg@davispolk.com and  if to the Purchaser, at such
address or addresses (including copies to counsel) as may have been furnished by
the Purchaser to the Company in writing, including by confirmed facsimile or
electronic mail. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.

[Signature Page Follows]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

VIEWRAY, INC.

By:

/s/ Chris A. Raanes

Name:Chris A. Raanes

Title:President and Chief Executive Officer

 

 

 




[Signature Page to ViewRay, Inc. Warrant]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTENT TO EXERCISE
(To be signed only upon exercise of Warrant)

To: ViewRay, Inc.

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder, ___________________ (______) shares of Common Stock of
ViewRay, Inc. and (choose one)

_________ herewith makes payment of ________________ Dollars ($_______) thereof

or

_________ elects to Net Exercise the Warrant pursuant to Section 1(b)(2)
thereof.

The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of and
delivered to the following holder, whose address is

By its signature below the undersigned hereby represents and warrants that the
Representations and Warranties made by the “Investor” (as such term is defined
in the Purchase Agreement) in Section 5 of the Purchase Agreement are true and
correct as of the date hereof and hereby agrees to be bound by the terms and
conditions of the attached Warrant as of the date hereof.

DATED:     ______________________________

(Signature must conform in all respects to name of the Purchaser as specified on
the face of the Warrant)

 

«Purchaser»

Address:

 

 

 

 

 

 

8



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF ASSIGNMENT FORM

FOR VALUE RECEIVED, [__] (the “Assignor”) hereby sells, assigns and transfers
all of the rights of the undersigned Assignor under the attached Warrant with
respect to the number of shares of common stock of ViewRay, Inc. (the “Company”)
covered thereby set forth below, to the following “Assignee” and, in connection
with such transfer, represents and warrants to the Company that the transfer is
in compliance with applicable federal and state securities laws:

NAME OF ASSIGNEE

 

ADDRESS/FAX NUMBER

Number of shares:

 

 

Signature:

 

Dated:

 

 

Witness:

 

 

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby makes each of the Representations and
Warranties made by the “Investor” (as such term is defined in the Purchase
Agreement) in Section 5 of the Purchase Agreement as of the date hereof and
hereby agrees to be bound by the terms and conditions of the Warrant as of the
date hereof.

Signature:

By:

 

Its:

 

 

Address:

 

 

 

 

 

 

 

